DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but they are moot in view of new grounds of rejection. 

Specification 
The title of the invention should be corrected as follows: 
ENGINE CONTROL DEVICE FOR VEHICLE INCLUDING ACCELERATION ASSIST CONTROL

Claim Objections
Claim 1 is objected to because of the following informalities: 
In re claim 1, the indentation structure of the claim with respect to the different instances of the word “wherein” is confusing. Three instances of the word “wherein” are recited, structured as follows:

An engine control device … wherein
the vehicle includes …
the control unit executes …
wherein
when the engine speed decreases …
wherein the injection restart speed …
the control unit causes … injection restart speed.

It would appear that the first one is meant to distribute over the entire claim, the second one is meant to distribute over the final three limitations, and the third one is meant to be associated only with the limitation it is part of. However, as structured, they overlap in a confusing way.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “the range” in the limitation “the range of an idle speed” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 7,392,870) in view of in view of Sawada (US 8,755,980) in view of Okuda (JP 2007-177870 A) in view of Nakamura (US 2015/0369199).
In re claim 1, Kojima 
the vehicle includes 
a throttle operator (col 2, ln 16 – 17) configured to adjust output power of the engine, 
a motor (abstract) configured to rotate a crankshaft of the engine, and 
a control unit (fig 2: 7) configured to control the motor and a fuel injection system (col 5, ln 33 – 34), and 
the control unit 
executes acceleration assist control for rotating the crankshaft with the motor from the state where the motor assist with the motor is off when an opening operation of the throttle operator is performed after an engine speed becomes equal to or lower than a centrifugal clutch disconnection speed at which the centrifugal clutch is disconnected (abstract (note: the speed on the input side of the clutch is the engine speed)) and when the engine speed is within the range of an idle speed or more*.
*Regarding the limitation, “…when the engine speed is within the range of the idle speed or more”, Kojima is silent as to a particular RPM range in which the disclosed strategy is performed. However, one of ordinary skill would readily appreciate that it is meant to be applied in general to the condition of the engine speed decreasing below the clutch disconnection speed. There is no reason one of ordinary skill would not apply this to a speed range that is below the clutch disconnection speed (Kojima: col 9, ln 52 – 55: “3,000 rpm”) and is also above a typical idle speed (e.g. 500 – 1000 RPM). To be clear, using a reasonable understanding of Kojima, this feature is already suggested. However, insofar it is not explicitly disclosed, it would have been obvious to one of ordinary skill to provide it since it follows naturally from the teachings of Kojima. That is, one of ordinary skill would recognize that the benefit of sufficient accelerator response (Kojima: abstract) would be realized in this range.
Kojima lacks:
the control unit 
executes injection stopping control for stopping fuel injection during deceleration of the vehicle,
wherein
when the engine speed decreases to an injection restart speed that is lower than the centrifugal clutch disconnection speed after fuel injection by the injection stopping control stops, the control unit causes the fuel injection to be restarted,
wherein the injection restart speed at which the fuel injection is to be restarted is higher than the idle speed,
the control unit causes the fuel injection to be restarted when the opening operation of the throttle operator is performed within a period after the engine speed becomes equal to or lower than the centrifugal clutch disconnection speed until the engine speed decreases to the injection restart speed.
Regarding the limitation, “the control unit executes injection stopping control for stopping fuel injection during deceleration of the vehicle”, deceleration fuel cut off is a well-known engine control technique. For example, see Sawada (col 6, ln 55 – 56). It should be noted that Sawada is directed to a vehicle having a centrifugal clutch (col 2, ln 62 – 63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Kojima by providing a deceleration fuel cut off operation, as is well known and evidenced by Sawada, as it is a known technique at least for fuel savings, and thus is within the capability of one having ordinary skill. One of ordinary skill would readily appreciate that the engine speed drop resulting from a deceleration fuel cut off operation may correspond to a condition “When a rotational speed on an input side of a centrifugal clutch falls short of a set value…” (Kojima: abstract).
To be clear, similarly to the reasoning discussed above, one of ordinary skill would recognize that the benefit of sufficient accelerator response (Kojima: abstract) would be realized when the engine speed decreases below the clutch disconnection speed during the operation at issue (i.e. deceleration fuel cutoff) and in the speed range at issue (i.e. between idle speed and clutch disconnection speed.)
Regarding the limitation, “wherein when the engine speed decreases to an injection restart speed that is lower than the centrifugal clutch disconnection speed after fuel injection by the injection stopping control stops, the control unit causes the fuel injection to be restarted”, Okuda
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing such an injection restart operation, as taught by Okuda, as it is a known technique for optimizing system performance and thus within the capability of one having ordinary skill.
Regarding the limitation, “wherein the injection restart speed at which the fuel injection is to be restarted is higher than the idle speed”, it is noted that Okuda discloses wherein the injection restart speed is equal to the idle speed [0045]. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the injection restart speed at which the fuel injection is to be restarted is higher than an idle speed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding the limitation, “the control unit causes the fuel injection to be restarted when the opening operation of the throttle operator is performed within a period after the engine speed becomes equal to or lower than the centrifugal clutch disconnection speed until the engine speed decreases to the injection restart speed”, it is well-known to restart fuel injection during a deceleration fuel cut off (e.g. while the engine is slowing, but still rotating) when an operator demands it. For example, see Nakamura (fig 10, upper graph, solid curve: “STOP FUEL INJECTION”, “ENGINE RESTART REQUEST RESUME FUEL INJECTION”; fig 11: 111, 112, 113, 114, 115, 117).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing the recited feature, as taught by Nakamura, as it is a known technique for quickly satisfying an operator demand, and thus is within the capability of one having ordinary skill.

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747